DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Species III (claims 1-5, 7, and 10-17), Group I, in the reply filed on 01/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S 2017/0345660) in view of Chen et al. (U.S 2017/0194487).

As to claims 1 and 5, LI et al. disclose in Figs. 2-4 a method for forming a semiconductor structure, comprising: 
providing a base (“semiconductor substrate” 200), the base (“semiconductor substrate” 200) comprising a first region (see “first region” as annotated by the Examiner in Fig. 4 below) used to form a well region (“first well area” 201a) and a second region (see “second region” as 

    PNG
    media_image1.png
    426
    644
    media_image1.png
    Greyscale


LI et al. do not disclose a quantity of the second fins is greater than a quantity of the first fins, and wherein the quantity of the second fins is 1.25 to 3 times the quantity of the first fins.
Chen et al. disclose in Figs. 3-7 a method comprising: the fins comprising first fins (“at least one first fin” 330) and second fins (“at least one second fin” 340), wherein a quantity of the second fins (“at least one second fin” 340) is greater than a quantity of the first fins (“at least one first fin” 330), and wherein the quantity of the second fins is 1.25 to 3 times the quantity of the first fins {see Figs. 3 & 6, the the quantity of the second fins (“at least one second fin” 340)  is 1.66 times the quantity of the first fins (“at least one first fin” 330) which falls in the range of 1.25 to 3 as recited in the claim} (see Figs. 3-7, para. [0060]-[0066], [0069], [0072]).      
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of LI et al. by providing a quantity of the .    

Allowable Subject Matter
Claims 2-4, 7, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LI et al. (U.S 2019/0333768), ZHOU (U.S 2018/0061981), and ZHANG et al. (U.S. 2016/0181358).

                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 19, 2021